Case 2:17-cv-06211-DDP-PLA Document 111 Filed 05/30/19 Page 1 of 3 Page ID #:1259



     1 Jeffrey T. Lindgren (CA SBN 176400)
       jlindgren@vbllaw.com
     2 VASQUEZ BENISEK & LINDGREN LLP
     3 1550 Parkside Dr., Suite 130
       Walnut Creek, CA 94596
     4 Telephone: (925) 627-4250
       Facsimile: (925) 403-0900
     5
     6 Attorneys for Plaintiff
       KITTRICH CORPORATION
     7
     8 ALTO LITIGATION, PC
       Daniel Sakaguchi (Bar No 222722)
     9 daniel@altolit.com
    10 4 Embarcadero Center, Suite 1400
       San Francisco, CA 94111
    11 Telephone: (415)779-2586
       Facsimile: (866) 654-7207
    12
    13 Attorneys for Defendants
       UNITED INDUSTRIES CORPORATION,
    14 LIQUID FENCE COMPANY, and
       SPECTRUM BRANDS HOLDINGS, INC.
    15
    16                      UNITED STATES DISTRICT COURT
    17
                          CENTRAL DISTRICT OF CALIFORNIA
    18
    19                                    Case No: 2:17-cv-06211-DDP-PLA
       KITTRICH CORPORATION,
    20 a California corporation,          JOINT MOTION TO STAY ALL
                                          DEADLINES AND NOTICE OF
    21              Plaintiff,            SETTLEMENT
    22        v.                             Judge: Hon. Dean D. Pregerson
    23
         UNITED INDUSTRIES
    24   CORPORATION, a Delaware
         corporation; LIQUID FENCE
    25   COMPANY, a Delaware
    26   corporation; SPECTRUM BRANDS
         HOLDINGS, INC., a Delaware
    27   corporation,
    28              Defendants.

         JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
Case 2:17-cv-06211-DDP-PLA Document 111 Filed 05/30/19 Page 2 of 3 Page ID #:1260




     1         Plaintiff Kittrich Corporation (“Kittrich”) and Defendants United
     2 Industries Corporation (“United Industries”), Liquid Fence Company
     3 (“Liquid Fence”), and Spectrum Brands Holdings, Incorporated
     4 (“Spectrum”) (collectively “Defendants” and along with Kittrich the
     5 “Parties”) file this Joint Motion to Stay All Deadlines and Notice of
     6 Settlement. The Parties have agreed to the terms of settlement and are
     7 finalizing the settlement agreement that will fully resolve this matter. The
     8 Parties jointly move the Court to stay all unreached deadlines set forth in the
     9 Scheduling Order [ECF #80] for thirty (30) days based on this notice of
    10 settlement.
    11         Good cause exists for this requested thirty (30) day stay of all
    12 unreached deadlines set forth in the Scheduling Order [ECF #80] based on
    13 the following grounds. The Parties have agreed to the terms of settlement of
    14 this action, are working to finalize the settlement agreement that fully
    15 resolves this matter, and need additional time to perform the obligations
    16 under the settlement agreement and file the dismissal papers. The Parties
    17 reasonably believe that the settlement agreement will be executed within the
    18 next seven (7) days.
    19         For the foregoing reasons, the Parties respectfully request the Court to
    20 stay all unreached deadlines set forth in the Scheduling Order [ECF #80] for
    21 thirty (30) days based on this notice of settlement as set forth herein.
    22
    23
    24
    25
    26
    27
    28
         JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT                  1
Case 2:17-cv-06211-DDP-PLA Document 111 Filed 05/30/19 Page 3 of 3 Page ID #:1261




     1 DATED: May 30, 2019             Respectfully Submitted,
     2
     3
     4                                 By: _/s/ Jeffrey T. Lindgren__________
                                           Jeffrey T. Lindgren
     5                                     VASQUEZ BENISEK & LINDGREN LLP

     6                                      Attorneys for Plaintiff Kittrich Corp.

     7
     8
     9 DATED: May 30, 2019             Respectfully Submitted,

    10
    11
                                       By: _/s/ Daniel Sakaguchi_________________
    12                                     Daniel Sakaguchi
                                            ALTO LITIGATION, PC
    13
                                            Attorneys for Defendants United Industries
    14                                      Corporation, Liquid Fence Company, and
                                            Spectrum Brands Holding, Inc.
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT                 2
